DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on May 20, 2022, claims 1-20 were amended.
Claims 1-20 are currently pending and under examination, of which claims 1 and 11 are independent claims. 

Response to Amendment
In light of the amendment to the title, the objection to the Specification is withdrawn.
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the rejections under 35 USC 112(b) previously set forth.
The information disclosure statements (IDSs) submitted and filed on May 13, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the references in the IDSs with signed and initialed copies being attached hereto.

Response to Arguments
In view of the substantive amendments made to claims 1-20, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  
Applicant’s arguments pertaining to the rejection under 35 USC 101 are not persuasive.  The substantive amendments are not sufficient to overcome the rejection.  
In response to the 35 USC 101 rejection, on page 11 of the Amendment, the following is argued:
First, Applicant respectfully submits that the amendments to the claims renders the rejections moot. That is, the claims recite limitations that are not drawn to an abstract idea. Rather, the claims recited limitations directed to a server and method of controlling a plurality of air conditioning devices to save power consumption. As such, the claimed invention recites a concrete, tangible structure that operates to achieve a tangible result, and therefore is not abstract. 

The Office respectfully disagrees.  Although independent claims 1 and 11 are directed to a generic server and a method to transmit a signal for driving control to at least one indoor unit, that alone does not overcome a broad and reasonable interpretation of some of the features recited in these claims as covering abstract ideas.  As explained in the rejection below, “based on the driving information, identify an opening and closing cycle of a plurality of valves controlling flow of a refrigerant included in a plurality of pipes connected to a plurality of indoor units of the plurality of air conditioning devices, respectively, based on the opening and closing cycle of each of the plurality of valves, group the plurality of indoor units of the plurality of air conditioning devices into a plurality of groups, and in response to a power consumed by the plurality of air conditioning devices being equal to or greater than a reference power amount, identify at least one group among the plurality of groups based on information about a control priority,” as recited in independent claim 1 and similarly recited in independent claim 11 are limitations that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, such as a server, a processor, a communicator, and a memory.  The recitations of the server, processor, communicator, and memory in the claims do not negate the mental nature of the abstract idea limitations because independent claim 1 merely uses the server, the processor, the communicator, the memory, and the indoor units as tools to perform the otherwise mental processes. See October 2019 Update: Subject Matter Eligibility at Section I(C)(ii) and (iii) of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Under their broadest reasonable interpretation and based on the description provided in the published Specification, such as paragraphs [0058]-[0060] and [0073]-[0081], the identifying and grouping limitations are mental processes that can be performed through observation, evaluation and judgement.  Paragraphs [0058]-[0060] and [0073]-[0081] of the Specification of the present application, as published, do not negate the possibility of a person of ordinary skill in the art to observe the identification of an opening and closing cycle of a plurality of valves; to perform a grouping of the indoor units through evaluation and judgement; and to observer the identification of at least one group based on information.  Accordingly, the Office maintains that the claims recite abstract ideas.
Regarding the finding that the abstract ideas identified were not integrated into a practical application and did not amount to significantly more.  The Amendment argues at the bottom of page 11 to top of page 12 and third paragraph of page 12 the following:
Regarding the instant application, when a plurality of air conditioning devices are operated, there may be a problem that an amount of power consumption is excessively increased. While a building manager may control the operation of some air conditioning devices among a plurality of air conditioning devices according to the manager's subjective judgment, the building manager may have a burden in controlling air conditioning devices one by one, and therefore difficult to manage power consumption efficiently. Accordingly, there is a necessity of a method for efficiently managing a plurality of air conditioning devices in a group unit. See paragraphs [0003]-[0004] of the originally filed application. 
The claims of the instant application as a whole integrate the recited judicial exception into a practical application of that exception. Specifically, the claims of the instant application do not simply describe mental processes of grouping, but rather recite features of a server grouping indoor units of air conditioning devices into groups based on an opening and closing cycle of valves and, when power consumed by the air conditioning devices increases to a reference power amount, identifying a group based on control priority information and transmitting a signal for driving control to at least one indoor unit of the identified group. 
Such features are a technological improvement that results in a practical application of a financial benefit and improvement in managing a plurality of air conditioning devices. As such, the claimed features provides a benefit (i.e., a goal for achieving a financial benefit and improve management of air conditioning devices) by addressing the conventional problem of managing power consumption of a plurality of air conditioning devices. 

The Amendment refers to the benefits described in the Specification, not in the claims.  Furthermore, the arguments refer to the identified abstract ideas to support that the claims integrate the recited judicial exception into a practical application.  However, the practical application of a claim cannot be the abstract idea limitations.  Rather, the determination of whether the claim as a whole integrates the recited judicial exceptions into a practical application of the exceptions is done by evaluating those additional elements, individually and in combination, to determine whether the claim as a whole integrates the exception into a practical application and whether they amount to significantly more. Therefore, the arguments are not deemed persuasive.
The features in the claim including “a communicator; a processor; and a memory” and “indoor unit”, that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “a communicator”, “a processor”, “a memory” and “an indoor unit”) that they represent no more than mere instructions to apply the judicial exceptions on or to use a generic electronic or computer component.  
Referring to the additional limitation of independent claim 1 that the Amendment addresses on page 12, second paragraph, that recites “transmit, through the communicator, a signal for driving control to at least one indoor unit included in the at least one group”, such limitation integrating the identified abstract ideas into a practical application.  The limitation is not improving the functioning of a computer or any other technical field other than simply transmitting or outputting a signal.  The limitation is not applying the judicial exception to a particular machine; rather, the limitation simply uses a generic communicator.  Further, the limitation is not applying the judicial exceptions in some meaningful way to reflect the technical advantage in the technical field as described in the Specification.  Rather, a signal for driving control is simply being transmitted.  Therefore, the arguments submitting that the claim integrates the judicial exceptions into a practical application are not persuasive.  For the reasons set forth in the 35 USC 101 rejection presented below, the Office also maintains that the claim does not include additional elements that are sufficient to amount to significantly more.  
The Office appreciates the arguments that the present application may provide a financial benefit and improvement in managing a plurality of air conditioning devices; however, the additional recitations and the claim as a whole must integrate the judicial exceptions into a practical application and must amount to significantly more to effectively overcome the rejection.  
In view of the foregoing, the rejections to independent claims 1 and 11 and related dependent claims are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “...based on the driving information, identify an opening and closing cycle of a plurality of valves controlling flow of a refrigerant included in a plurality of pipes connected to a plurality of indoor units of the plurality of air conditioning devices, respectively, based on the opening and closing cycle of each of the plurality of valves, group the plurality of indoor units of the plurality of air conditioning devices into a plurality of groups, and in response to a power consumed by the plurality of air conditioning devices being equal to or greater than a reference power amount, identify at least one group among the plurality of groups based on information about a control priority,...” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the published Specification, such as paragraphs [0058]-[0060] and [0073]-[0081], the identifying and grouping limitations are mental processes that can be performed through observation, evaluation and judgement.  Paragraphs [0058]-[0060] and [0073]-[0081] of the Specification of the present application, as published, do not negate the possibility of a person of ordinary skill in the art to observe the identification of an opening and closing cycle of a plurality of valves; to perform a grouping of the indoor units through evaluation and judgement; and to observer the identification of at least one group based on information.  Therefore, a person may perform, through observation, evaluation and judgement, the features enunciated above.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “a communicator; a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: receive, through the communicator, driving information of a plurality air conditioning devices,… and transmit, through the communicator, a signal for driving control to at least one indoor unit included in the at least one group”.  
The receiving limitation and the transmitting of a signal limitation are insignificant extra-solution activities under MPEP 2106.05, without imposing meaningful limits. The receiving limitation is pre-solution activity because it is a function of gathering or collecting information in the claimed process and the transmission information is a post-solution activity because it simply transmits a signal.  The receiving limitation amounts to necessary information gathering and the transmission limitations amounts to necessary signal outputting. (i.e., all uses of the recited judicial exception require such data gathering and signal output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  
The additional features including “a communicator; a processor; and a memory” and “indoor unit”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “a communicator”, “a processor”, “a memory” and “an indoor unit”) that they represent no more than mere instructions to apply the judicial exceptions on or to use a generic electronic or computer component.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The receive driving information of a plurality air conditioner devices through the communicator represents a function that is recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2018/0147676 A1 to Havard et al. describes in paragraph [0024] “In an embodiment, the controller 106 may be implemented with logic for comparing received data that may be sensed, or calculated, from one or more sensing devices 312, as shown in FIG. 3 and as described below, to tolerance values that may be stored within the controller 106 memory defining safe operating conditions for the HVAC system 100.”  US Patent Publication No. 2015/0219356 A1 to Ito et al. describes in paragraph [0050] “For example, the controller 30 may obtain external information via the receiving unit 41 from the external information obtaining means 40 that has obtained a daily temperature, an amount of solar radiation, forecast variation information of the wind direction and speed of outdoor air, and the like, from an external weather information forecast system via the Internet, and calculate room temperature during a precooling operation or a preheating operation by using the thermal insulation performance of a framework of a house which can be input in advance.”  Tanabe (KR10067781B1) describes in Paragraph [0023] “The central control equipment (12) data communicates the periodically with the outdoor unit (13) and operation data (for example, operation acceptance and rejection of each indoor unit (15) and outdoor unit (13), the operation intensity etc.) of the multi air conditioner system are grasped on.”
The transmission of the signal to at least one indoor unit represents a function that is recognized as well-understood, routine, and conventional.  For instance, Tanabe (KR10067781B1) describes in Paragraph [0029] “And according to priority, the driving time and dwell time of each group are differently set up and the working order or the driving stop command of each indoor unit (15) is delivered to the outdoor unit (13) in order to be operated as it is set up. And then, each indoor unit (15) is operated in the central control equipment (12) according to the delivered control command …”  US Patent Publication No. 2015/0219356 A1 to Ito et al. describes in Paragraph [0044] “When the external information obtaining means 40 is installed in the heat source unit 10, external information measured by the external information obtaining means 40 is preferably transmittable to the indoor unit 20 via the communication line 101.” Yamazaki (JP2685474B4) describes on Page 3, fifth through eight paragraphs describes “A control signal output device 15 for outputting the opening amount of the expansion valve and the opening / closing signal of the solenoid valve is provided…When all the indoor units are operated during the heating operation, the refrigerant gas from the compressor 1 passes through the four-way valve 2, the gas-side main pipe 9, the gas-side branch pipes 10a to 10c, and the solenoid valves 11a to 11c, and the indoor heat exchanger. 12a to 12c to be condensed and electrically driven expansion valve 8a … when an operation stop command is issued from the terminal unit 13a to the indoor unit having the indoor heat exchanger 12a, the control device 14 detects a decrease in the number of operation rooms and first determines the input frequency of the compressor to a predetermined value.”
The additional features including “a communicator; a processor; and a memory” and “indoor unit”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “a communicator”, “a processor”, “a memory” and “an indoor unit”) that they represent no more than mere instructions to apply the judicial exceptions on or to use a generic electronic or computer component.  
In view of the foregoing, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claim 2, this claim is directed to receiving the driving information and identifying the opening and closing cycle of the valve.  Similar to claim 1, this claim recites a receiving function that does not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claim 2 simply recites receiving information that is insignificant extra-solution activity to the judicial exception and does not amount to significantly more.  Further, the claim recites the identify function that has been established in claim 1 as being an abstract idea.  Therefore, the claim is not patent eligible.    
Regarding claim 3, this claim recites an identifying function that has been discussed to cover an abstract idea as being a mental function.  Therefore, the claim is not patent eligible.  
Regarding claim 4, this claim is also directed to further defining the abstract idea as recited in independent claim 1. 
Regarding claims 5, 7, 9, and 10, these claims further recite the identified function that has been established in claim 1 as being an abstract idea.  Similar to claim 1, these claims recite a transmitting function that does not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claims 5, 7, 9, and 10 simply recite transmitting a signal that is insignificant extra-solution activity to the judicial exception and does not amount to significantly more.  Therefore, the claims are not patent eligible.    
Claims 6 and 8 further recite transmitting functions.  As explained in claim 1, these claims recite a transmitting function that does not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claims 6 and 8 simply recite transmitting a signal that is insignificant extra-solution activity to the judicial exception and does not amount to significantly more.  Therefore, the claims are not patent eligible.    
The functions of independent claim 11 are implemented by similar functions as those of the server of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 11. Independent claim 11 is not deemed patent eligible.
The functions of claims 12-20 are implemented by similar functions as those of the server of claims 2-10, respectively, with substantially the same limitations.  Therefore, the rejections applied to claims 2-10 above also apply to claims 12-20. Claims 12-20 are not deemed patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2020/0363090 to Jung et al. (“Jung”) describes a plurality of indoor units, a heat exchanger, and a controller. The outdoor unit may be configured to circulate refrigerant. The plurality of indoor units may be configured to circulate fluid. The heat exchanger may fluidly connect the outdoor unit to the plurality of indoor units and be configured to transfer heat between the refrigerant and the fluid. The heat exchanger may include a plurality of ports that fluidly connect to the plurality of indoor units through a plurality of pipes. Paragraph [0012] The controller classifies at least some of the plurality of ports to a first group of ports and a second group of ports. The fluid that is at the first temperature flows through the first group of ports, and the fluid that is at the second temperature flows through the second group of ports. The controller allows the fluid that is at the first temperature to flow to a first subset of the first group of ports, and permits the fluid that is at the second temperature to flow to a second subset of the first group of ports.  
JP-2016-138711A to Kotani et al. describes an air conditioner including an outdoor unit having a compressor and a plurality of indoor units connected to the outdoor unit. The plurality of indoor units are grouped into several groups with a group of indoor units with thermo-off period being kept in a predetermined range as one group and the indoor units are controlled so as not to cause a timing of the thermo-off operation to be synchronized for every group. In accordance with an embodiment, it is possible to provide an air conditioner in which increasing in consumption power accompanied by starting or stopping operation of the compressor is restricted.

Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117